            Case 3:21-cr-00714-RBM Document 19 Filed 04/12/21 PageID.31 Page 1 of 1
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                            Page I ofl


                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                         JUDGMENT IN A CRIMINAL CASE
                                     V.                                               (For Offenses Committed On or After November I, 1987)



                    Jesus Vicente Perez-Torres                                        Case Number: 21cr714-BAS
                                                                                                                                    ,...,       ~::;:
                                                                                                                       =
                                                                                      James Johnson, Federal Defenders'.:::
                                                                                                                                                ."·'!;
                                                                                                                                                :·'
                                                                                      Defendant's Attorney                          ;;;:,,,,
                                                                                                                                    ··o
                                                                                                                                    -;:;:::,

REGISTRATION NO. 29964509                                                                                                          N
                                                                                                                                   :!>
THE DEFENDANT:                                                                                                                     -:l'I:
 IZI pleaded guilty to count(s) 1 of the Information                                                                               -;:-        ...
 D was found guilty to count(s)                                                                                                    ~~          <:i
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                    Count Number(s)
8:1325(a)(l)                      IMPROPER ATTEMPTED ENTRY by an Alien                                                 1
                                  (Misdemeanor)

 D The defendant has been found not guilty on count( s)
                                                                                    ------------------
 IZI Count(s) Two of the Information                                                   dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                               IZI TIME SERVED                                      • _________ days
 IZI Assessment: $10 WAIVED IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.



                                              FILED
Received      L>~'n,t:--J==--, f                t-.PR I 2 2021
                                                  ,..._,___a.-.,,'

                                          CLERK, U.S. rns· ~!CT COURT
                                    SOUTHERN o,s,..sic ;·        •;:: ,::AUFORNIA
                                 , av        ·-=. ""'       ~ - ..,2~PUTY
Clerk's Office Copy                                                                                                               21CR714-BAS
